Citation Nr: 1115345	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-39 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who served on active duty including from September 1950 to February 1952, died in June 2005.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2005, of the Department of Veterans Affairs (VA) Regional Office (RO), in Denver, Colorado.

In July 2008, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the record.  

In October 2008 and in November 2009, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).






REMAND 

The Veteran died in June 2005 at age 79.  The immediate cause of death was heart failure with cardiac arrest due to severe three vessel coronary artery disease.  At the time of the Veteran's death, service-connection was in effect for posttraumatic stress disorder, rated 30 percent disabling.  

The claim of service connection for heart disease is also REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

As for coronary artery disease, the Veteran served in Vietnam from June 1965 to August 1965.

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide, commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(f).

If a Veteran was exposed to certain herbicides, including Agent Orange, during active service, service connection for certain diseases will be presumed to have been incurred in service if manifest to a degree of 10 percent or more, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Private medical records show that in December 1999 cardiac catherization showed coronary artery disease.

In August 2010, while on appeal, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease, which includes coronary artery disease, to the list of diseases, which are presumed to have been incurred in service for a Veteran who was exposed to Agent Orange in Vietnam. 75 Fed. Reg. 53202.

One remaining question is whether the coronary artery disease is manifested to a degree of 10 percent or more under 38 C.F.R. § 4.104, Diagnostic Code 7005 in order to establish service connection under the recently amended 38 C.F.R. § 3.309(e). As the evidence of record is insufficient to decide this part of the claim, further evidentiary development of the record under the duty to assist is needed.

As for ventricular tachycardia, private medical records show that in December 1999 paroxysmal ventricular tachycardia was diagnosed and an automatic defibrillator was implanted in January 2000 and has been in place since then. Under the amended 38 C.F.R. § 3.309(e), ischemic heart disease does not include ventricular tachycardia or hypertensive vascular disease. 75 Fed. Reg. 53202.

In December 2010, the Board obtained an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether coronary artery disease or ventricular tachycardia was caused by or aggravated by service-connected posttraumatic stress disorder. A copy of the VHA opinion is attached to this remand.

After a review of the record and of the medical literature, the VHA expert expressed the opinion that posttraumatic stress disorder did not cause coronary artery disease or ventricular tachycardia, but posttraumatic stress disorder could have aggravated coronary artery disease and ventricular tachycardia.

As the evidence of record is insufficient to decide the question of aggravation, further evidentiary development of the record under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of private medical treatment for heart disease by Drs. D. Nakamura and D. Matsuura since 2005.

2. Afford the Veteran a VA cardiology examination by a physician to determine:

a). If the Veteran's coronary artery disease is manifested by a workload of greater than 7 METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. [The criteria for a 10 percent rating under Diagnostic Code 7005.]. The record does show that the Veteran is on continuous medication for cardiac arrhythmia, but not for coronary artery disease.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

b). If the Veteran's coronary artery disease is not manifested to a degree of 10 percent or more, then is there evidence of aggravation, that is, an increase in severity of coronary artery disease, not due to natural progression of coronary artery disease, between the level of disability first shown by cardiac catherization in 1999 and the current level of severity.

c). Is there evidence of aggravation, that is, an increase in severity of ventricular tachycardia, not due to natural progression, between the level of disability first shown in December 1999 when ventricular tachycardia was diagnosed and an automatic defibrillator was implanted in January 2000 and the current level of severity. The record does show that the Veteran has been on continuous medication for cardiac arrhythmia, since 1999 and the Veteran has had a permanent pacemaker since 2000.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of either coronary artery disease or ventricular tachycardia beyond the natural clinical course as contrasted to a temporary worsening of symptoms.

The Veteran's file must be made available to the VA examiner for review.

3. After the requested development has been completed, adjudicate the claim of service connection for heart disease to include the following:

Whether coronary artery disease is manifested to a degree of 10 percent or more under Diagnostic Code 7005, applying the amended 38 C.F.R. § 3.309(e), which added ischemic heart disease, which includes coronary artery disease, to the list of diseases, which are presumed to have been incurred in service for a Veteran who was exposed to Agent Orange in Vietnam.

If coronary artery disease is not manifested to a degree of 10 percent or more under Diagnostic Code 7005 under the amended 38 C.F.R. § 3.309(e), is coronary artery disease aggravated by service- connected posttraumatic stress disorder, applying 38 C.F.R. § 3.310.

Is ventricular tachycardia aggravated by service-connected posttraumatic stress disorder, applying 38 C.F.R. § 3.310.

If any benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

4. Furnish the Veteran and his representative a statement of the case on the claim for an earlier effective date for the grant of service connection for posttraumatic stress disorder. In order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________ 
George E. Guido Jr. Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).
 3. Coronary artery disease, cerebrovascular accident, chronic obstructive pulmonary disease, hypertension and increased lipids were not affirmatively shown to have had onset during service; heart disease and hypertension and cerebrovascular accident were not manifest to a compensable degree within one year of separation from service; coronary artery disease, cerebrovascular disease, chronic obstructive pulmonary disease, hypertension and increased lipids are unrelated to an injury, disease, or event of service origin; coronary artery disease, cerebrovascular disease, chronic obstructive pulmonary disease, hypertension and increased lipids were not caused by the service-connected posttraumatic stress disorder; and the posttraumatic stress disorder did not contribute substantially or materially to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.312 (2010).



Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).


The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be provided to a claimant before the initial unfavorable adjudication by the RO.

The RO provided the Appellant pre- and post- adjudication VCAA notice by letters, dated in September 2005, in July 2008, and in April 2010.  The Appellant was notified of the evidence needed to substantiate the claim of service connection for cause of death, namely, evidence that the Veteran's service-connected disability caused or contributed to the Veteran's death, that is, posttraumatic stress disorder, t the only service-connected disability,  uy hjeosvd ra  or evidence the Veteran died of a service-connected injury or disease.  

The Appellant was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service-connected, and a statement of the conditions, for which the Veteran was service-connected at the time of his death).


Fully adequate VCAA notice pertaining to the evidence necessary to substantiate the claim of service connection for the cause of the Veteran's death came in April 2010, and this notice along with the notice in June 2008 provided the Appellant with the provisions for the effective date of the claim and for the degree of disability assignable.  Therefore as fully adequate VCAA notice was after the initial adjudication in October 2005, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The RO has obtained service treatment records, VA medical records, private medical records, and VA medical opinions in July 2008, in December 2008, and in March 2009.  The Board obtained an opinion from the Veterans Health Administration (VHA) in August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Appellant argues that the VHA opinion needs clarification because the opinion conflicts with another VA opinion.  The VHA expert was asked for an opinion, not to resolve an evidentiary conflict such as an opposing medical opinion.  




It is the Board's responsibility, as fact finder, to determine the probative value or weight of the admissible evidence, including the conflicting medical opinions.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  While the VA opinion in July 2008 did not provide a rationale, the VA opinion in December 2008 and in March 2009 was based on a review of the claims folder and adequate reasoning.  As for the VHA opinion in August 2009, the Board finds it was fully sufficient as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  The VHA examiner considered all of the pertinent evidence of record and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In a letter dated in April 2010, VA asked the Appellant to submit a VA Form 21-4142, for Authorization and Consent to Release Information for records from Dr. Blonder, as the authorization dated in June 2009 expired.  Subsequently the Appellant submitted an authorization for the release of records from a VA doctor, which already are in the claims file.  In June 2010, VA informed the Appellant that an authorization for the release of records from Dr. Blonder (whose name VA misspelled in the letter as "Bonder") was not received and she had thirty days to submit the authorization.  The Appellant did not submitted a written authorization for the release of records from Dr. Blonder.
 
As the Appellant has not identified any additional evidence pertinent to her claim, not already of record, and as there are no additional records to obtain, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the Veteran died on June [redacted], 2005, at the age of 79.  The cause of death was heart failure status post cardiac arrest due to severe 3 vessel coronary artery disease; other significant causes were history of cerebrovascular accident, chronic obstructive pulmonary disease, hypertension, increased lipids and smoking.  

At the time of the Veteran's death, service-connection was in effect for posttraumatic stress disorder, rated 30 percent disabling, which was the only service-connected disbility.  

The service treatment records to include the report of separation examination contain no complaint, finding, or history of the signs or symptoms of coronary artery disease, cerebrovascular disease, chronic obstructive pulmonary disease, hypertension, or increased lipids.

After service, VA records dated in November 2003 show that the Veteran had a stints placed in his legs for poor circulation.  

Private medical records from March 2005 to April 2005 document chronic obstructive pulmonary disease, dyspnea, pulmonary hypertension, coronary artery disease and peripheral vascular disease.  It was indicated that emphysema and coronary artery disease were the major causes of the dyspnea. 





In statements and in testimony, the Appellant argued the Veteran's service-connected posttraumatic stress disorder was a contributory cause of death as it caused or aggravated his heart disease and high blood pressure.  In July 2008, she testified that the Veteran was diagnosed with heart disease in the early 1970s.  

In July 2008, a VA physician indicated that he treated the Veteran for posttraumatic stress disorder, which was a highly stressful illness and it was known that heart disease was complicated by chronic stress.  The VA physician expressed the opinion that the Veteran's heart disease was partially aggravated by the stress of posttraumatic stress disorder, leading to his death.  

In December 2008, another VA physican expressed the opinion that the Veteran's posttraumatic stress disorder was not of sufficient severity to require additional treatment and posttraumatic stress disorder did not materially or substantially contribute to his death.  

In March 2009, the same VA physician noted that the Veteran had a myocardial infarction in 1984.  He indicated that based on the medical evidence it was unclear whether around the time of the Veteran's death his posttraumatic stress disorder was increasing in severity or intensity, and in fact the Veteran seemed to be well-stabilized by the medication regimen and reiterated his conclusion that the posttraumatic stress disorder did not contribute to the Veteran's death.  The physican suggested that the combination of sleep medication for posttraumatic stress disorder in the setting where the Veteran was oxygen dependent for chronic obstructive pulmonary disease could have materially contributed to the Veteran's death, but he was not qualified to make that determination.  




In July 2009, the Board requested an opinion from the VHA, and posed the following questions:

1. Generally, is there medical or scientific evidence that posttraumatic stress disorder "aggravates" coronary artery disease? 

In this context, the term "aggravation" means a permanent increase in the severity of coronary artery disease, as contrasted to temporary or intermittent worsening of symptoms, due to posttraumatic stress disorder. 

2. If there is no medical or scientific evidence that posttraumatic stress disorder aggravates coronary artery disease, please provide a rationale for your opinion and cite to the medical or scientific evidence to support your conclusion. 

3. Only if there is medical or scientific evidence that posttraumatic stress disorder aggravates coronary artery disease, please answer the following question, in this case, specifically, on the evidence of record: 

Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not, probability of less than 50 percent) that the service-connected posttraumatic stress disorder aggravated coronary artery disease to the extent that posttraumatic stress disorder contributed to the cause of the Veteran's death?

4. Alternatively and independently of the response to either Questions 2 or 3, did sleep medication for posttraumatic stress disorder in conjunction with oxygen dependence for nonservice-connected chronic obstructive pulmonary disease contribute to the cause of the Veteran's death? 

In the context of Questions 3 and 4, a contributory cause of death is inherently one not related to the principal cause of death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Also, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 
38 C.F.R. § 3.312(c)(4).

In August 2009, the VHA examiner, a cardiologist, concluded with a high degree of medical certainty that the Veteran's posttraumatic stress disorder did not lead to worsening of his coronary artery disease, congestive heart failure or consequent death as cardiac literature does not support the conclusion that posttraumatic stress disorder causes or exacerbates coronary artery disease.  The VHA examiner noted that some of the psychological literature suggests that there may be a relationship, however the evidence is still very premature for any evidence based causal relationship to be determined.  Further, the VHA examiner explained that there is no documented evidence that sleep medication for posttraumatic stress disorder, which was given to the Veteran who had oxygen dependent chronic obstructive pulmonary disease, contributed to his death.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where an Appellant is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Legal Principles for Cause of Death

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause of death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for heart disease and hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The Appellant argues that that the VHA opinion did not provide an adequate rationale, conflicted with another VA opinion, and had inaccurate facts, and the opinion should be afforded little probative value. 

The factual and legal questions presented are: a.) whether service connection is warranted for coronary artery disease, cerebrovascular disease, chronic obstructive pulmonary disease, hypertension and increased lipids and smoking, which were identified on the death certificate as having caused the veteran's death and b.) whether the service-connected posttraumatic stress disorder contributed substantially or materially to the cause of the Veteran's death.  38 C.F.R. § 3.312(c).

Based on the available service treatment records, coronary artery disease, cerebrovascular disease, chronic obstructive pulmonary disease, hypertension and increased lipids were not affirmatively shown to be present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

Nevertheless, service connection of the fatal condition may still be established by continuity of symptomatology after service, or by the diagnosis of the disability after service, when all the evidence, including that pertinent to service, establishes that the fatal condition was incurred in service.

After service, the first indication the Veteran had heart problems was in the early 1970s, as reflected by the Veteran testimony in July 2008.  The pulmonary disease and pulmonary hypertension were noted in 2005 and increased lipids were noted on the death certificate in June 2005.  The absence of documented complaints associated with the Veteran's fatal condition from 1952 to the early 1970s, is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  For this reason, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death based on continuity of symptomatology of the fatal conditions under 38 C.F.R. § 3.303(b).

Also, the initial documentation of heart disease and hypertension, is well beyond the one-year presumptive period for manifestation of heart disease and hypertension as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection for the cause of death based on the initial documentation after service under 38 C.F.R. § 3.303(d), none of the fatal conditions is under case law a disease where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disability therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Although service connection may be established for any disease diagnosed after service, when all the evidence, including that pertinent to service is considered, as there is no competent evidence of record that relates the coronary artery disease, cerebrovascular disease, chronic obstructive pulmonary disease, hypertension and increased lipids to an injury, disease, or event of service origin, service connection for coronary artery disease, cerebrovascular disease, chronic obstructive pulmonary disease, hypertension and increased lipids under 38 C.F.R. § 3.303(d) is not established.

As for tobacco abuse as a contributory cause of death, as the claim was received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).

As for the Appellant's testimony and statements in which she associates the Veteran's heart disease with his service-connected posttraumatic stress disorder, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

None of the Veteran's fatal conditions were simple medical conditions and as a lay person, the Appellant is not qualified, that is not competent, through education, training, or experience to offer a diagnosis or provide an opinion on medical causation.  

As the Board does not find the Appellant to be competent to establish a diagnosis or address medical causation for the claim of service connection for the cause of the Veteran's death, the determination of whether the Appellant's statements are credible is not reached.  

The competent medical evidence of record, consists of VA opinions in July 2008, December 2008 and March 2009 and a VHA opinion in August 2009.  

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable VHA opinion because the opinion is supported by a rationale, detailed and consistent with other evidence of record.  The examiner reviewed the claims folder and determined that based on medical literature and research, the Veteran's posttraumatic stress disorder did not cause or exacerbate his fatal coronary artery disease and there is no documented evidence that sleep medication prescribed for the posttraumatic stress disorder could have contributed to his death.  The Board rejects the favorable VA opinion in July 2008 as while the examiner noted that heart disease is complicated by stress, he did not provide a rationale for his opinion that the Veteran's heart disease was partially aggravated by the stress of his posttraumatic stress disorder leading to his death.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the VHA opinion was based on medical principles and applied to the facts of the case and is consistent with the other VA opinions in December 2008 and March 2009.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).

As the weight of the evidence shows that the service-connected posttraumatic stress disorder did not contribute substantially or materially to the cause of the Veteran's death, and there is no evidence to suggest that the posttraumatic stress disorder caused or exacerbate any other fatal condition, there is no basis to conclude that a service-connected disability caused or contributed to the cause of Veteran's death.  38 C.F.R. § 3.312(c).

As the Board may consider only independent medical evidence to support its findings on the questions of medical diagnoses, not capable of lay observation, and of medical causation, and as the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.)


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


